                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

FOODONICS INTERNATIONAL, INC.,
a Florida corporation,

                            Plaintiff,

vs.                                                Case No. 3:17-cv-1054-J-32JRK

DINA KLEMPF SROCHI,
as Trustee of the Laura Jean Klempf
Revocable Trust, a Florida Trust,

                      Defendant.
__________________________________________

DINA KLEMPF SROCHI,
as Trustee of the Laura Jean Klempf
Revocable Trust, a Florida Trust, et al.,

                            Counterclaim Plaintiffs,

vs.

FOODONICS INTERNATIONAL, INC.,
a Florida corporation, et al.,

                      Counterclaim Defendants.
__________________________________________/

                                         ORDER

       This cause is before the Court on the Motion to Appear Pro Hac Vice, Consent to

Designation, and Request to Electronically Receive Notices of Electronic Filing (Doc. No.

112; “Motion”), filed June 26, 2019. In the Motion, Mark A. Cunningham seeks permission

to appear pro hac vice in this matter on behalf of Non-Parties Cal-Maine Foods, Inc. and

Dolph Baker with Edward R. Shohat of the law firm of Jones Walker LLP as local counsel.

Motion at 1-2. The parties do not oppose the relief sought in the Motion. See Non-Parties
Cal-Maine Foods, Inc. and Dolph Baker’s Certificate of Compliance with Local Rule 3.01(g)

(Doc. No. 134) at 1-2. Upon review of the Motion and the file, Mr. Cunningham has

submitted the information and fee necessary to appear pro hac vice. Accordingly, it is

      ORDERED:

      1.     The Motion to Appear Pro Hac Vice, Consent to Designation, and Request to

Electronically Receive Notices of Electronic Filing (Doc. No. 112) is GRANTED.

      2.     Mark A. Cunningham is permitted to appear pro hac vice on behalf of Non-

Parties Cal-Maine Foods, Inc. and Dolph Baker with Edward R. Shohat as local counsel.

      3.     Mr. Cunningham shall expeditiously ensure mandatory registration with the

Court’s electronic case filing (ECF) system, if he has not already done so.

      DONE AND ORDERED at Jacksonville, Florida on July 5, 2019.




kaw
Copies to:
Counsel of Record
Counsel for Cal-Maine Foods, Inc. and Dolph Baker




                                            -2-
